Title: From James Madison to George Joy, 21 July 1808
From: Madison, James
To: Joy, George



Dear Sir
Washington July 21, 1808

Your communications by Lt. Lewis were safely delivered.  This acknowledgment in the lump will in this case save the necessity of one in detail.
The Osage has returned nearly in ballast as to political intelligence.  The French Govt. was silent as to her decrees, or rather as is reported was making new ones at Bayonne.  And the B. Govt. was equally reserved as to its orders, and even as to the affair of the Chesapeake.  On the latter point the reserve was entirely unexpected, and if persisted in, must have the most inauspicious tendency.  The arrival of the St. Michael, if not preceeded by other information from the U. S. will probably produce some definitive evidence of the course which is to be pursued towards the U. S.  If G. B. has a real desire to establish friendship, what imaginable objection can she have to a concurrent repeal of her orders and our embargo?  If France repeals her decrees, the reason of the orders fails.  If She does not, our Embargo agst. her enforces the B. orders; G.B. in the mean time enjoying our whole trade.  If G. B. retains her orders, with a view to prevent the repeal of the French decrees, it is a policy which deserves a harder name than I wish to use.  If she speculates on disloyalty in the people of this Country, to the national honor or to the laws in force, the view of the public spirit as recently manifested, and as explained through the Newspapers &c can not fail to correct the error into which she has been misled.  Whether the Embargo or war be the greater evil may become a question.  But whether a submission to be taxed by & to trade under licences from, a foreign Govt. will never be question.  In Masshts. a momentary delusion was produced, & party-spirit may keep alive a confusion, on the subject.  But even there it begins to be better understood, and the fate of our navigation still lagging in Europe, is furnishing daily proofs of the better fortune of that which has been saved from danger; at the same time that it is kindling the strongest indignation agst. the Amn. Citizens who employ their flag in the degrading service.  In S.C. a fine antidote & reproof, has been given to her Eastern Sister.  Unanimous votes of both branches of the Legislature, (the federal members of course, concurring) have resolved to support the Embargo as a wise & necessary measure.  They give their patronage also to home manufactures by a unanimous resoln. to appear in them at their next meeting.  The zeal which prevails every where for setting up looms & spinning machines is wonderful, and I am persuaded there is an interest, in doing it, which requires nothing but a little habit to aid it, in order to prevent their being laid aside, under any circumstances, in the degree which may be supposed abroad.
Among the vessels carried into Engld. under the Orders in Council was the Susan (if I mistake not the name) from Bourdeaux to N. Y. and the Kitty or Hetty, Morehouse from Lisbon to N. Y.  In both cases, the ships I see are condemned, & the cargo liberated.  In the Susan I had a Hhd of Old Cogniac and possibly some wine, for obtaining which I have taken steps thro’ a person connected with the business.  In the vessel from Lisbon, I had two pipes & 1/4 Cask of wine, as to which I have had no oppy. of doing anything.  If it be incidently convenient, and you can take any favorable step, (merely with the individuals, I mean, connected with the vessel) to promote the securing & forwarding the articles, I will thank you.
The inclosed papers contains some researches from a quarter I know not, on a subject made interesting by one turn which has been given to discussions on the retaliating measures of the belligerents.  I have reduced the bulk of the paper as much as cd. be done without breaking in on that portion.  I remain Dr. Sir Yr. friend & servt.

James Madison

